November 29 2011


               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       AF 07-0157
                                                                 F11-
                                                                          0 292011
                                                                       Tf
                                                               CLERK OE
IN THE MATTER OF THE REVISIONS TO
RULES 23(f) AND 45(a)(1)(A)(iv) OF THE                             ORDER
MONTANA RULES OF CIVIL PROCEDURE




       On April 26, 2011, this Court adopted new Montana Rules of Civil Procedure with
an effective date of October 1, 2011.       It has come to the Court's attention that
M. R. Civ. P. 23(f), providing for appeals from an order permitting or refusing class
certification or rejecting a proposed class settlement, conflicts in part with the Montana
Rules of Appellate Procedure. The Court has decided to resolve the conflict by revising
M. R. Civ. P. 23(f) to adhere to the provisions of the Montana Rules of Appellate
Procedure.
      Therefore,
      IT IS ORDERED that M. R. Civ. P. 23(f) is revised as follows. Language to be
deleted from the Rule is shown with interlineations; new language is underlined.
      1) Appeals. Appeal may be filed from an order granting or denying class
      action certification under this rule, or an order finally and definitively
      rejecting a proposed class settlement, by notice of appeal filed within the
      time allowed for appeals under the Montana Rules of Appellate Procedure.
      (1) Permitting or Refusing Class Certification. The supreme court may
      permit an appeal from an order granting or denying class action
      certification under this rule if a petition for permission to appeal is filed
      with the supreme court within 14 days after the order is entered. An appeal
      does not stay proceedings in the district court unless the district judge or
      supreme court so orders.
      (2) Rejecting of Proposed Class Settlement.



                                            11
               lu1*MJ)iU8IJf 11 IJiTJ'IiE1iJ11E tL'flhITL'J1 i
       i)BLW(lkI1 I TtCJMN          IW4f1]1tflhJ
        11JlLIJJJJjttlIJTl1i TI1I1:mnll1uim $II1          p
        : I i;rcr 1iP]Jin:nhJiLlfltuiJ1JnInr1 Jill flLTfif 'i'ti
                           '1J4fJItIUiiT4M
                                      imiiw.ui irjttn JIJI
       'fl'Jl'L}UI ITt' CtMMllflhTTflhI'LJ.UTJUTJJ1fl —'
       /.U11fltrJllhiJfl.uJ[jf1jjI1rEuJjL mfl1'1JL fiUi
                                                                                 rirrurmt
        -



                1ai:'J:1R'Ju ll1U
                                          •   flI   .t21.At,       •jLSAei   •   U1II1U1 JtflllI' itT 1.
                                                                                                       tS           — teA
            L11Jr''I1Ii1JIi't'1 11"
                                                                                       tIi StJ i itS        .Ars.


       .i;s! 15Sfl     flS.2 tlC tea;.




       In addition, the Court's attention has been drawn to a mistake in M. R. Civ. P.
45(a)(1)(A)(iv). That subsection presently reads "set out the text of Rule 45(c) and (d)."
It should read "set out the text of Rule 45(d) and (e)."
       Therefore,
       IT IS FURTHER ORDERED that M. R. Civ. P. 45(a)(1)(A)(iv) is corrected to
read as follows: "set out the text of Rule 45(d) and (e)."
       The Clerk is directed to provide copies of this Order to each Clerk of the District
Court in the State of Montana; each District Judge for the State of Montana; Lee Heiman
at the Montana Legislative Services Division; the Montana Attorney General; the
Director of the Montana Trial Lawyers; the Director of the Montana Defense Trial
Lawyers; the Clerk of the United States District Court for the District of Montana; the
President of the Montana Magistrates' Association; the Executive Director of the State
Bar of Montana; the University of Montana School of Law; the State Law Librarian; and
the Chair and each member of the Advisory Commission on Rules of Civil and Appellate
Procedure.
      DATED this                         day of November, 2011.




                                                                                         Chief Justice


                                                               2
     /     /9
         ,.AA



,r

     ,